Citation Nr: 1342150	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as schizophrenia, posttraumatic stress disorder (PTSD), and anxiety.

2.  Entitlement to service connection for a neurological disability, claimed as numbness of the feet and toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from August 1987 to November 1987, with additional service in the National Guard.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A June 2011 Board decision denied service connection for a psychiatric disorder and for a neurological disorder.  

The June 2011 Board denial of service connection for psychiatric and neurological disorders was vacated and remanded back to the Board by the Court of Appeals for Veterans Claims (Court) in a September 2012 Memorandum Decision in which it was concluded that the Board failed to provide an adequate statement of reasons or bases for its determination that a VA medical examination was not needed in this case to decide the Veteran's claims.  In March 2013, the Board remanded the case back to the RO for VA psychiatric and neurological examinations with nexus opinions, which were conducted in May 2013.

Consequently, there has been substantial compliance with the March 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the Veteran's psychiatric disorder began in service, manifested within one year of his discharge, or is causally related to active service; a diagnosis of PTSD related to a confirmed inservice stressor is not shown.
2.  The competent evidence does not reflect that the Veteran's neurological disorder affecting both feet and toes began in service, was not manifested within one year of his discharge, or is causally related to active service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or related to active military service, nor may schizophrenia be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A neurological disability was not incurred in or related to active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 


The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the September 2008 letter of the criteria for assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, a VA examination report, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA psychiatric and neurological evaluations with nexus opinions were obtained in May 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of relevant medical records in the record and physical examination findings.  The opinions considered all of the pertinent evidence of record at the time, to include the Veteran's medical records and statements, and provide a rationale for the opinion stated.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for psychiatric and neurological disabilities, which he contends are related to service.  

The Board notes that, in response to the Court's September 2012 Memorandum Decision, VA examinations and nexus opinions were obtained in May 2013.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as schizophrenia and certain chronic diseases of the nervous system, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 



A.  Psychiatric disorder, to include schizophrenia, PTSD, and anxiety

The Veteran contends that he should be service connected for a psychiatric disorder as due to his active service.  He cites the active duty training as causing his mental illness.  He has alleged that he did not have schizophrenia or psychosis prior to service, but said that after long hours of training, he would have hallucinations of little green men floating.  He also indicated that he had symptoms of paranoia after being coaxed to visit a fellow unit soldier in the hospital. 

Records obtained from the National Guard reveal no evidence of any psychiatric complaints or symptoms on the April 1987 enlistment examination or accompanying report of medical history.  There are no records of treatment for or complaints of psychiatric problems during his active service.  His service personnel records do reflect that he was discharged under honorable conditions due to "unsatisfactory participation."  No further elaboration as to the nature of the unsatisfactory participation is of record. 

The earliest record of any psychiatric problems is shown in January 2003 when the Veteran was diagnosed with psychosis not otherwise specified, with depression, anxiety and delusions of grandeur noted.  The Veteran wrote over this treatment note a statement saying he had requested that doctors in the military treat him for anxiety, depression and psychosis but they failed to do so.  Other records from 2003 show treatment in February 2003 for symptoms of auditory and visual hallucinations, with paranoid thoughts where he distrusted others; he thought people were out to get him.  He was initially diagnosed with schizophrenia, however a March 2003 note changed the diagnosis from schizophrenia to schizoaffective disorder.  These records were negative for any mention of his National Guard service in his social history.  He continued treatment through 2003 for continued psychotic symptoms of auditory and visual hallucinations and paranoia.  

The Veteran also underwent a detailed psychiatric evaluation for Social Security in July 2003.  This examination noted the Veteran to not be a reliable historian due to the fact that he was actively psychotic.  He indicated that his cat talked with him about his medication regimen and that in addition to the cat he had a dinosaur and spaceship which he talked to.  Socially he was noted to have last worked in 2002.  No mention of any military history was made.  He was actively psychotic on the mental status examination with hallucinations and had a manner and attitude of an actively psychotic individual.  He was assessed with psychosis not otherwise specified.  He was again noted in an October 2003 note to be a very poor historian due to his symptoms, and was noted to believe that people were trying to come through the wall to come after him.  His diagnosis in October 2003 was paranoid schizophrenia. 

He was seen in February 2004 with continued problems with paranoia and rambling; he was again noted to be a poor historian and not coherent. 

Thereafter records are silent for treatment until February 2006, when he was again diagnosed with paranoid schizophrenia.  He was having hallucinations and still was paranoid and fearful that others were going to hurt him.  His visual hallucinations were of a monkey, and he was noted to place his couch against his door due to fears of people.  He was noted to act strangely during the session and growled.  In June 2006 he refused further services and no longer wanted to be contacted.  He requested services again a year later in July 2007 when he requested medications for symptoms that included paranoia, visual hallucinations, and acting really bad. 

He was again treated for schizophrenia symptoms in January 2008 and February 2008, and was noted to grunt through treatment sessions and look around the room suspiciously.  Another January 2008 note showed that he continued with auditory and visual hallucinations and was very paranoid, and worried that others were trying to kill him.  He had problems with poor memory and concentration and had difficulty focusing on tasks.  He also described himself as having multiple personalities.  In March 2008 he was contacted by mental health over the phone and he was illogical and denied that it was him on the phone.  He was deemed not appropriate for therapy as he was not oriented or able to process.  In May 2008 he was noted to fail to show for his appointments and no further appointments were planned for him. 

A March 2009 letter from M. Fidel, M.D., the Veteran's psychiatrist, noted the Veteran's symptoms of auditory and visual hallucinations and delusions.  The doctor noted that, according to the Veteran, he had an honorable discharge from service in 1989.  He was first hospitalized for paranoid schizophrenia in 2003.  According to the Veteran he was having symptoms of hallucinations, delusions and paranoia as far back as 1987 but did not tell anyone for fear of getting a "bad discharge."  The psychiatrist noted that according to the most recent epidemiology data, the age of onset for schizophrenic symptoms is from 15-18 years of age, so his claim was plausible. 

According to an October 2009 letter from psychiatrist C. Unterseher, M.D., the Veteran requested a letter be sent with regard to his psychiatric state.  He was described as having difficulties with anxieties due to paranoid thoughts that cause him difficulties, due to his diagnosis of schizophrenia.  These thoughts were said to have caused him problems during his service with the Army. 

The Veteran submitted various statements including one in July 2009 wherein he claimed that since he left service in November 1987, his anxiety symptoms were the same. 

In response to the March 2013 Board remand, the Veteran was provided a VA psychiatric evaluation in May 2013, which included review of the record.  The Veteran gave a history of symptoms of schizophrenia since service, as well as saying that he had "severe schizophrenia as a child."  The examiner listed the Veteran's psychiatric symptomatology, which included depression, anxiety, and suspiciousness.  Paranoid schizophrenia was diagnosed, and the GAF score was 30.  He was considered to have total occupational and social impairment.  The examiner concluded, based on examination of the Veteran and review of the evidence, that the Veteran's schizophrenia was less likely than not incurred in or aggravated beyond normal progression by service because there was no evidence of disability in service and the earliest post-service psychiatric treatment was in 2003, which is many years after discharge.  The examiner discounted the doctors' statements in favor of the claim because they are based on the Veteran's subjective history rather than the relevant medical evidence of record.  The examiner also concluded that the Veteran did not meet the criteria for a diagnosis of PTSD because he did not endorse any causative traumatic event.  

The Veteran also submitted articles on schizophrenia.  They addressed medication used to treat the symptoms, and pointed out that schizophrenia tends to begin in teenage and early adulthood.  Records dated between 2003 and 2010 showed ongoing prescription medications used to treat his psychiatric symptoms. 

Based on a review of the foregoing, the Board finds that service connection is not warranted for any psychiatric disorder, to include schizophrenia, psychosis with delusions and paranoia, or PTSD with anxiety.  There is no evidence of any psychiatric disorder having manifested during any period of active service, or within one year of any such period of active service.  The earliest evidence of a psychiatric disorder is not shown until January 2003, decades after his service.  Moreover, the May 2013 VA opinion, which is based on a review of the record and examination of the Veteran, and which provides a rationale, is against the claim because there were no complaints or clinical findings indicative of psychiatric disability in service or for a number of years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).

The opinions from the psychiatrists dated in March 2009 and October 2009, which appear to raise the possibility of the Veteran's psychiatric symptoms beginning during service, are based in large part on the Veteran's history; but as noted earlier, his history is deemed not credible due to his being a poor historian.  As far as the opinion deeming it plausible that his psychiatric disorder began in service due to the fact that schizophrenia tends to manifest in teens and early adulthood, this is greatly outweighed by the evidence showing no manifestations of a psychiatric disorder until 2003. 

There is also no basis for granting service connection for any psychiatric disorder based on any incident in service.  The Veteran's lay statements contending that his symptoms began in service and were caused either by training or by visiting a fellow service member in the hospital have no credibility as he has repeatedly been demonstrated to be a very poor historian due to his symptoms that include delusional and paranoid thought and ongoing hallucinations.  As for PTSD, there is no diagnosis of this condition based on a valid stressor, thus service connection is not in order. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, Service connection for a psychiatric disorder, to include schizophrenia, PTSD, and anxiety, is denied. 


B.  Neurological disability manifested by numbness of the feet and toes 

The Veteran contends that service connection is warranted for neurological problems such as numbness in both feet and toes. 

Records obtained from the National Guard reveal no evidence of any neurological complaints or symptoms on the April 1987 enlistment examination or accompanying report of medical history.  The only foot problem noted was a moderate bilateral pes planus that was asymptomatic.  There are no records of treatment for (or complaints of) neurological problems with his lower extremities during his active service.  There is also no evidence of medical treatment for, or findings of, neurological problems with his lower extremities for decades after service.  The earliest evidence of such problems is shown when the Veteran underwent EMG-NCS studies in June 2009 for complaints of tingling and numbness in his feet since 1987.  He was not noted to have any low back pain, was not diabetic, and not on Coumadin.  The diagnosis after testing was bilateral sensorimotor peripheral neuropathy. 

An August 2009 letter written by the Veteran's physician at Tulsa Family Medicine for purposes of submitting with his appeal for VA benefits said the Veteran has bilateral lower extremity sensorimotor peripheral neuropathy.  This was diagnosed by EMG and symptoms.  The doctor gave an opinion that it is most likely that the Veteran obtained this neuropathy during service.  The doctor stated that the Veteran suffered repetitive trauma during military drills, causing him to have foot numbness and pain in his legs.  Most likely the pinching and compression of the nerves in his legs and feet play a significant role in the development of this condition.  His EMG was said to show significant deficit in his legs.  In addition the Veteran's TSH, B12, folate and blood glucose levels were normal, so a systemic cause was unlikely.  The private doctor's statement reads in pertinent part as follows: 

His neuropathy symptoms began during his military service on the dates of August 4, 1987 to November 12, 1987 and prior to his honorable discharge in 1989.  The numbness and tingling have gradually progressed since this time. 

The Veteran contended on VA neurological evaluation in May 2013, which included examination of the Veteran and review of the record, that he developed a sensation of "pins and needles" and numbness of the feet in basic training and that these problems have bothered him since service.  The diagnosis was peripheral neuropathy, sensory and motor, of the lower extremities.  The examiner concluded that it was less likely as not that three months of military training caused peripheral neuropathy, or any other neurologic condition, and more likely that he has no peripheral neuropathy/neurologic condition.  The examiner found that the opinion in favor of the claim relies on the Veteran's subjective history and does not include any evidence to support the conclusion or verify the Veteran's condition.  

The Veteran has also submitted prescription records showing ongoing prescription medications to treat psychiatric symptoms and hypertension between 2003 and 2010.  These records make no reference to peripheral neuropathy in relations to service. 

Based on a review of the foregoing, the Board finds that service connection is not warranted for a neurological disability manifested by numbness affecting the feet and toes, either on a direct or presumptive basis. 

First and foremost, there is no contemporaneous evidence of any such problem shown in active service or for many years after service. 

Second, any medical opinion linking the current complaints to service is not based on a verified factual premise.  Although the Veteran did submit medical evidence which appears to trace the beginning symptoms of neuropathy back to 1987, and an opinion from a physician that links the diagnosed sensorimotor peripheral neuropathy of both feet directly to service and to repetitive trauma sustained therein, the Board notes that the history of repetitive trauma upon which such opinion is based is not shown by independent records.  Rather, such history comes only from the unverified accounts provided by the Veteran.  As discussed above, the Veteran has been demonstrated to be a very poor historian, with no credibility due to his severe psychiatric symptoms.  Thus, what appears at first glance to be medical evidence giving a history of symptoms beginning in 1987 and linking the current neuropathy to service is in actually useless for advancing this claim as the private doctor's statement is based on history given by a not credible Veteran. 

Having discounted the value of the August 2009 statement, the Board finds that no competent medical evidence has otherwise been presented to show a causal nexus between a current neurological disorder and the Veteran's period of service.  The lack of evidence of record showing neurological problems or injury to his feet in service or problems for years thereafter, coupled with the May 2013 VA neurological opinion against the claim, which is based on a review of the relevant evidence and examination of the Veteran, carries a great deal of weight.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Maxson v. West, 230 F.3d 1330 (Fed. Cir. 2000). 

Accordingly, as the preponderance of the evidence is against a grant of service connection for a neurological disability manifested by numbness of the feet and toes, the application of the benefit of the doubt does not apply in this instance.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for a neurological disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


